Citation Nr: 1022959	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter






INTRODUCTION

The Veteran served on active duty from November 1970 to 
December 1971 and from December 1975 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision in 
which the RO, in pertinent part, denied the Veteran's TDIU 
claim.  The Veteran perfected an appeal with respect to that 
decision.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran is unable to secure or follow 
a substantially gainful occupation, as a result of his 
service-connected disability.    


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.

II.  Pertinent Laws and Regulations

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of determining one 60 
percent disability, disabilities resulting from a common 
etiology or a single accident are considered as one 
disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.





III.  Analysis

The Veteran is service-connected for degenerative lumbosacral 
disk disease, formerly chronic strain, lumbosacral spine, 
which is currently rated as 40 percent disabling, right 
supraspinatus partial tear, which is currently rated 10 
percent disabling, right and left knee patellofemoral 
syndrome, which is currently rated as 10 percent disabling, 
left shoulder rotator cuff tendonitis, which is currently 
rated as 10 percent disabling, and acid reflux disease which 
is currently noncompensable.  

The Veteran's spine, knee, and shoulder disabilities all 
resulted from a single accident-a 1982 motorcycle accident 
while on active duty, thus, they will be considered as one 
disability and their combined 60 percent rating satisfies the 
single disability rated at 60 percent requirement under 
4.16(a).  This evaluation meets the schedular criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a), and the 
question thus becomes whether this disability, in and of 
itself, precludes the Veteran from securing or following a 
substantially gainful occupation.  

The Veteran's usual occupation was a plumber.  At a November 
2007 VA spine examination, he reported having to retire in 
2000 from his job as a plumber because he could no longer 
fulfill the responsibilities of his job because he was unable 
to move or lift heavy objects or sit down for prolonged 
periods of time or bend or stoop.  

A November 2007 VA spine examination report shows that the 
Veteran was severely impaired and was unemployable in any 
occupation requiring heavy physical exertion, prolonged 
walking, prolonged sitting, lifting or moving heavy objects, 
all of which cause severe pain.  The examiner opined that it 
was at least as likely as not that this condition was related 
to the motorcycle accident the Veteran had in 1982.  Finally, 
the examiner stated that the Veteran's symptoms were getting 
progressively worse with time.  

In light of this evidence, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service connected disability, which arose 
out of a single accident, which is currently rated at 60 
percent disabling.  Accordingly, entitlement to a TDIU is 
warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted; subject to the provisions 
governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


